  Case 3:16-cv-03089-N Document 114 Filed 03/20/19                 Page 1 of 5 PageID 1116


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  VICKI TIMPA, INDIVIDUALLY,                      §
  AND AS REPRESENTATIVE OF THE                    §
  ESTATE OF ANTHONY TIMPA, AND                    §
  CHERYL TIMPA, INDIVIDUALLY                      §
  AS NEXT FRIEND OF K. T., A                      §
  MINOR CHILD,                                    §
        Plaintiffs,                               §
                                                  §
  vs.                                             §     CIVIL ACTION NO. 3:16-CV-03089-N
                                                  §
  DUSTIN DILLARD, DANNY                           §
  VASQUEZ, RAYMOND                                §
  DOMINGUEZ, DOMINGO RIVERA,                      §
  KEVIN MANSELL, GLENN                            §
  JOHNSON, CRIMINAL                               §
  INVESTIGATIVE UNIT, LLC,                        §
        Defendants.                               §

                    PLAINTIFFS’ AMENDED MOTION TO LIFT STAY

        Plaintiffs Vicki Timpa, Cheryll Timpa and K.T. file this amended motion to lift stay.

                                   SUMMARY OF MOTION

        The Court stayed this action pending the outcome of criminal actions filed against

Defendants Dustin Dillard, Danny Vasquez and Kevin Mansell. The Dallas County District

Attorneys’ Office dismissed those actions on March 18, 2019. These dismissals vitiate any reason

for further staying this action.

                            FACTS AND PROCEDURAL HISTORY

        Plaintiffs filed this civil rights action arising from the death of Anthony “Tony” Timpa on

August 10, 2016. The Dallas County Medical Examiner concluded Timpa’s death was a

“Homicide,” caused by the “toxic effects of cocaine and physiological stress associated with

physical restraint.” While others pinned Tony down, Defendant Dillard lodged his knee in




PLAINTIFFS’ MOTION TO LIFT STAY                                                    Page | 1
    Case 3:16-cv-03089-N Document 114 Filed 03/20/19                         Page 2 of 5 PageID 1117


decedent’s back for more than 14 minutes, smashing his face into the ground while his hands were

cuffed, and his legs zip tied. Tony stopped breathing and died at the scene, according to

paramedics. The publicly-filed Custodial Death Report, available on the Texas Attorney General’s

website, states that Anthony, though, while “intoxicated,” was neither resisting, nor threatening

any person when killed in custody.

        On November 3, 2016, Plaintiffs filed suit in this action, and subsequently attended the

26(f) conference, and obtained limited written discovery. The Court’s first scheduling order

entered on February 10, 2017 set this matter for trial on March 5, 2018. (ECF Doc. 19). Thereafter,

this action was stayed as a result of Defendant Dillard’s military deployment.

        On December 7, 2017, a Dallas County grand jury handed down three indictments for

Deadly Conduct.

        On June 5, 2018, this court granted the “Officers’ motion and stay[ed] this action pending

resolution of the Officers’ parallel criminal proceedings.” Order, at 4. (#Dkt. 111).

        On March 18, 2019, the Dallas County District attorney dismissed all three actions.1

     A. There is no further basis for the stay.

        The raison d’être for the present stay was the parallel criminal proceedings. As a result of

the dismissals, that basis no longer exists.

     B. Stays shall not be ‘immoderate.’
        “The decision whether ... to stay civil litigation in deference to parallel criminal

proceedings is discretionary.” United States v. Simcho, 326 F. App’x 791, 792 (5th Cir.2009)

(citing Microfinancial, Inc. v. Premier Holidays Int'l, Inc., 385 F.3d 72, 77 (1st Cir.2004)). “[T]he



1
 See Exhibit “A,” State v. Mansell, Cause No. M17-04732; State v. Dillard, Cause No. M17-04733; State v. Vasquez,
M17-04734

PLAINTIFFS’ AMENDED
MOTION TO LIFT STAY                                                                   Page | 2
  Case 3:16-cv-03089-N Document 114 Filed 03/20/19                    Page 3 of 5 PageID 1118


granting of a stay of civil proceedings due to pending criminal investigation is an extraordinary

remedy, not to be granted lightly.” Id. (citation omitted); see also Dominguez v. Hartford Fin.

Servs. Group, Inc., 530 F.Supp.2d 902, 905 (S.D.Tex.2008). “[A] defendant has no constitutional

right to a stay simply because a parallel criminal proceeding is in the works.” Microfinancial, Inc.

v. Premier Holidays Intern., 385 F.3d 72, 77–78 (1st Cir.2004).

        Whenever a court grants a stay, though, it must not be immoderate. “A stay is immoderate

and hence unlawful unless so framed in its inception that its force will be spent within reasonable

limits, so far at least as they are susceptible of prevision and description.” Landis v. North

American Co., 299 U.S. 248, 257, 57 S.Ct. 163, 167, 81 L.Ed. 153 (1936). “[N]otwithstanding a

district court’s wide discretion to grant a stay under its inherent powers, a discretionary stay must

not be “'immoderate or of an indefinite duration.”' Fishman Jackson PLLC v. Israely, 180 F.Supp.

476, 483 (N.D. Tex.)(Fish, J.) citing In re Ramu Corporation, 903 F.2d 312, 318 (5th

Cir.1990) (quoting McKnight v. Blanchard, 667 F.2d 477, 479 (5th Cir.1982)).

        An indefinite, or unreasonably lengthy stay does not simply delay a case; it effectively kills

it. Hines v. D’Artois, 531 F.2d 726, 730 (5th Cir. 1976). Effectively killing a plaintiff’s action, such

stays constitute final orders and confer appellate jurisdiction. Id. As the Fifth Circuit explained,

                A ‘practical’ construction requires that when a plaintiff’s action is effectively dead,
                the order which killed it must be viewed as final. Effective death should be
                understood to comprehend any extended state of suspended animation. Id. Hines

        At the outset, it must not appear that a stay will be either indefinite or of an unreasonable

duration. If so, “the fetters should fall off.” Landis, 299 U.S. at 257.

                To put the thought in other words, an order which is to continue by its terms for an
                immoderate stretch of time is not to be upheld as moderate because conceivably the
                court that made it may be persuaded at a later time to undo what it has done.

This case has been pending since November 3, 2016 but has been stayed a substantial portion of




PLAINTIFFS’ MOTION TO LIFT STAY                                                         Page | 3
  Case 3:16-cv-03089-N Document 114 Filed 03/20/19                   Page 4 of 5 PageID 1119


the time. Plaintiffs thus urge the Court to lift the present stay.

                                           CONCLUSION

        As there is no criminal action presently pending, there is no reason for staying this matter

any further. Plaintiffs thus urge that the Court immediately lift the present stay.

                                                Respectfully Submitted,

                                        By:     /s/ Geoff J. Henley
                                                Geoff J. Henley
                                                Texas Bar No. 00798253
                                                ghenley@henleylawpc.com
                                                HENLEY & HENLEY, P.C.
                                                2520 Fairmount
                                                Suite 200
                                                Dallas, Texas 75201
                                                Tel. (214) 821-0222
                                                Fax. (214) 821-0124

                                                ATTORNEYS FOR PLAINTIFFS

                               CERTIFICATE OF CONFERENCE

       On March 20, 2019, I certify that I attempt to confer with counsel for all Defendants on
this matter both by email and phone. Attorney Ed Voss, counsel for Defendant Dillard, is
UNOPPOSED. Attorney Mark Goldstucker, counsel for Defendant Mansell, is UNOPPOSED.
Attorney Susan Hutchison, counsel for Intervenor Joe Timpa, is UNOPPOSED.

I further certify that calls were placed to Gerald Bright, counsel for Danny Vasquez, on March 19th
and 20th. He indicated he would call me back to state his position but such a call was not received
before the close of business on March 19th. A second call was made on March 20th. Plaintiffs will
thus assume that the motion is OPPOSED by that Defendant.

I further certify that calls were placed to Tatia Wilson, Assistant City Attorney, counsel for
Defendants Rivera and Dominguez, on March 19th and 20th. Messages were left on both days.
Plaintiffs will thus assume that the motion is OPPOSED by those Defendants.

                                                     /s/ Geoff J. Henley
                                                     Geoff J. Henley




PLAINTIFFS’ AMENDED
MOTION TO LIFT STAY                                                           Page | 4
  Case 3:16-cv-03089-N Document 114 Filed 03/20/19                 Page 5 of 5 PageID 1120


                                CERTIFICATE OF SERVICE

        I hereby on March 20, 2019 t certify that I electronically submitted the foregoing document
with the clerk of the court for the U.S. District Court, Northern District of Texas, using the
CM/EFC system which will send notification to all attorneys of record who are registered for
electronic notice.



                                                  /s/ Geoff J. Henley
                                                  Geoff J. Henley




PLAINTIFFS’ MOTION TO LIFT STAY                                                    Page | 5
